Citation Nr: 1221923	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In May 2003, the RO denied service connection for PTSD.  The Veteran appealed this claim.  During the pendency of the Veteran's appeal for the claim for service connection for PTSD, by a September 2006 rating decision, the RO awarded service connection for PTSD and assigned a 50 percent evaluation effective from August 30, 2002.  

After additional evidence was associated with the claims file, in an April 2007 rating decision, the RO assigned the Veteran a temporary total evaluation of 100 percent effective August 4, 2004 because of hospitalization over 21 days and assigned a 50 percent evaluation for the Veteran's service-connected PTSD effective October 31, 2004.  See April 2007 rating decision.  

The Veteran appealed the assignment of a 50 percent rating for his service-connected PTSD, asserting that a higher disability evaluation for his PTSD was warranted.  See May 2007 notice of disagreement (NOD) and September 2007 VA form 9.  

In an October 2007 rating decision, the RO again awarded the Veteran a temporary total evaluation of 100 percent effective June 26, 2007 because of hospitalization over 21 days and assigned a 50 percent evaluation for the Veteran's service-connected PTSD effective August 1, 2007.  See October 2007 rating decision.  

The Veteran testified during a video conference hearing before the undersigned Veterans Law Judge in October 2009.  He also raised a claim of entitlement to a TDIU.  See October 2009 BVA hearing transcript, pgs. 6-8; Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July 2010 the Board remanded the claims on appeal for additional development.  


FINDINGS OF FACT

1.  For the period prior to October 31, 2004, the credible and probative evidence of record demonstrates that the Veteran's PTSD is productive of difficulties ranging from mild to moderate and resulting in occupational and social impairment with reduced reliability and productivity.  

2.  For the period from October 31, 2004, the credible and probative evidence of record demonstrates that the Veteran's PTSD is productive of difficulties ranging from mild to serious and resulting in occupational and social impairment with deficiencies in most areas.  

3.  For the period from October 31, 2004, the credible and probative evidence demonstrates that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 for PTSD percent prior to October 31, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating of 70 percent for PTSD from October 31, 2004 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2011).  

3.  The criteria for entitlement to a TDIU from October 31, 2004 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in January 2003, July 2006 and January 2007 pursuant to his claim for service connection for PTSD, May 2007 and August 2007 pursuant to earlier claims for a TDIU, and in November 2010 for both disabilities currently on appeal.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received additional notice in March 2006, July 2006, January 2007 and October 2007 pertaining to the downstream disability rating and effective date elements of his claims with subsequent readjudication in August 2008, March 2009, April 2009, June 2009 and October 2011 supplemental statements of the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for PTSD has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for PTSD and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a statement of the case that addressed the initial rating assigned for his PTSD, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, Vet Center records, VA outpatient treatment reports, Social Security Administration records, VA examinations, lay statements from the Veteran's spouse and statements and testimony from the Veteran and his representative.  

This case was previously remanded by the Board in July 2010 to provide the Veteran with an adequate VA examination for PTSD.  As the VA examiner performed all the tests necessary to evaluate the Veteran's current PTSD and complied with the Board's remand instructions, the Board is satisfied that the development requested by its July 2010 remand has now been satisfactorily completed and substantially complied with respect to PTSD.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board also notes that the June 2006, July 2008 and February 2011 VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and, when requested by the RO, provided appropriate opinions consistent with the remainder of the evidence of record with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

1.  An Initial Disability Rating in Excess of 50 Percent for PTSD

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

The Veteran has been assigned a 50 percent evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the general rating formula for mental disorders.  Under this general rating formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Analysis

The Veteran contends that his PTSD warrants a higher disability rating than the 50 percent presently assigned.  

The Board observes that the earliest evidence of record of treatment for PTSD includes Vet Center treatment beginning in August 2002.  

Vet Center treatment records from August 2002 to March 2009, letters from the Veteran's various Vet Center counselors from January 2004 to December 2011 and VA outpatient treatment reports from July 2003 to January 2012 reflect that the Veteran's PTSD symptoms included: mood swings; a subdued, depressed and tense to a pleasant, good and mostly euthymic mood; constricted and broad range to euthymic affect; the Veteran was pleasant, cooperative, groomed, neat, and friendly; average to above average intelligence; normal, relevant, clear, concise, goal-directed, appropriate and coherent speech; appropriate affect; fair, adequate and normal memory; some short term memory deficits; good to fair insight and judgment; linear, intact, coherent and goal directed thought processes and findings of disorganized thinking; fair and adequate to poor concentration; good decision making; sleep disturbance; interpersonal conflict/challenges; trouble maintaining relationships with coworkers, family and friends; easy frustration and impatience with others; anger; irritability; anger and verbal outbursts; rage; impulse control ranging from poor to intact; intrusive memories and thoughts; avoidance; nightmares, recurrent dreams and distressing dreams; flashbacks; chronic reexperiencing; loss of interest and numbing; decreased activity; increased indifference and apathy; hyperarousal; startle response; grief; anxiety; depression; daily panic attacks; avoidance of stimuli of traumatic issues; isolation; recurrent outburst/distress at night; guilt; shame; no suicidal or homicidal ideation with some fleeting suicidal or homicidal ideations with no plan or intention; no symptoms suggestive of mania or psychosis; no delusions; no behavior indicative of responding to internal stimuli; no auditory or visual hallucination; the Veteran was alert and oriented in all three spheres; had the continued support of his spouse; and difficulty maintaining relationships.  Vet Center records reflect that the Veteran's PTSD was characterized as mild and stable through March 2009.  VA outpatient treatment reports reflect that the Veteran's PTSD has been treated with medication and continual therapy sessions and GAF scores ranged from 48 to 65.  

In an October 2003 VA outpatient treatment report, the Veteran reported that his concerns included finding that he was unable to complete projects he started and was noted to be a successful self-employed business man, at which time his PTSD was also characterized as mild to moderate.  

A December 2003 VA medical record revealed that the Veteran was noted to have been doing well for years and was self-employed as a contractor with fewer jobs lately because he had not sought any.  

From August 2004 to October 2004, the Veteran was hospitalized and admitted into an inpatient treatment program at the VA for his PTSD.  A GAF score of 42 was provided at this time.  

In August 2005, the Veteran reported having a history of homicidal ideation but never acted upon it.  

A September 2005 VA outpatient treatment report reflects that the Veteran reported working as a contractor for 28 years but quit because it was too much for him to be supervising seven or eight people.  

In a January 2006 VA outpatient treatment report, the Veteran stated that he had a lot of good jobs but had quit after a few months from each, stating that he "just wanted something different" and settled into a self-employed home builder business for 28 years.  At that time, he reported being married to his second wife for 15 years with a good marriage, he was happier and satisfied with life and described his relationship with his stepson and one son as "super great" relationship and he had a strained relationship with his stepson.  Also at that time, it was noted that the Veteran endorsed nearly all PTSD symptoms but his descriptions were not congruent; he did not meet the criteria for B, C, or D; his case was not staffed due to the fact that he did not want actual treatment but preferred a group for basic socialization purposes; he was overall found to be generally stabilized with no need for specialized PTSD treatment; and was assigned a GAF score of 65.  

January 2004, December 2005 and May 2008 letters from the Veteran's Vet Center therapist who treated the Veteran from August 2002 to March 2009, reflect that the Veteran's PTSD was summarized as including: calm mood; appropriate affect; fair degree of insight; frustration and low tolerance; depression; diminished interest; reportedly worsening attention and concentration; anger management issues; anger; anxiety; sleep difficulty; nightmares; flashbacks; intrusive thoughts; avoidance; good support from wife; a reportedly stable and good relationship with wife; poor relationship with son.  

In a June 2006 VA examination, the Veteran  reported that he saw a therapist every two weeks.  He reported being enrolled in a residential PTSD treatment program in 2004.  The Veteran  reported being married to his second wife for 18 years, that he got along with his youngest son, and that he did not do much or go to church.  No history of suicide attempts was reported but the Veteran did note a history of assaultiveness, reporting having occasional physical altercations.  He reported having limited psychosocial functional status.  A psychiatric evaluation revealed that the Veteran was clean and neatly groomed with unremarkable speech, inappropriate affect due to having a normal affect when describing traumatic scenes, a good and elated mood, intact attention and orientation, rambling thought process, normal thought content, no delusions, normal judgment, average intelligence, intact insight, sleep impairment with nightmares, no hallucinations, no inappropriate or ritualistic behavior, no panic attacks, no suicidal thoughts, fair impulse control, episodes of violence, poor motivation, irritability, maintenance of minimum personal hygiene, and a normal memory.  The examiner summarized the Veteran's PTSD symptoms as including persistent reexperiencing of traumatic event, avoidance of stimuli associated with trauma and numbing of general responsiveness and persistent symptoms of increased arousal.  Symptoms were characterized as chronic.  The Veteran was diagnosed with depressive disorder and a history of PTSD.  A GAF of 61 was provided.  The examiner found that the Veteran likely met the criteria for PTSD in the past when he received treatment, however, at that time he did not meet the stressor criterion.  The Veteran had reported at this time that he was only able to work sporadically even with treatment of his depressive symptoms and the examiner noted there was little likelihood this would change in the future.  

In an August 2006 VA examination addendum, the Veteran's diagnosis was amended to include PTSD and he was assigned a GAF score of 61.  At that time, it was again noted that the Veteran had reported at this time that he was only able to work sporadically even with treatment of his depressive symptoms and the examiner noted there was little likelihood this would change in the future.  

In an April 2007 Vet Center treatment report the Veteran's GAF score was noted to be from 65 to 75 while he was in treatment.  

From June 2007 through July 2007 the Veteran was again hospitalized for his PTSD at the VA and admitted into an inpatient PTSD treatment program.  The GAF score assigned during this time was 45.  

In a September 2007 SSA decision, the Veteran was found to have not engaged in substantial gainful activity since September 30, 2000 and that his severe impairments included PTSD and degenerative hip disease.  SSA psychiatric review technique examinations dated in January 2006 and June 2006 reflect that no evaluation was performed due to insufficient evidence.  

At a July 2008 VA examination, the Veteran reported having symptoms of reexperiencing trauma, avoidance, numbing, arousal and depression.  He reported having passive suicidal ideation every two months with a method of death by firearm with barriers including his wife and children.  No homicidal attempts were reported, although the Veteran reported "fleeting" homicidal ideation toward customers who failed to pay him thousands of dollars in contract fees, although he had not made any specific plans to harm these individuals.  The Veteran reported daily verbal outbursts with profanity of moderate intensity and he had daily moderate irritability.  No incidents of road rage were reported since the last examination.  The Veteran reported medications were helping manage his mood and irritability.  He reported being medically retired since August 2007 due to his hip replacement.  He also alleged the reason for his retirement was due in part to the interference from PTSD symptoms.  The Veteran reportedly was self-employed since 1977 and reported he would get up and prepare to go to work, but instead just sit around the house.  He also reported verbally mistreating his workers and that he would have frequent verbal outbursts toward customers and employees that interfered with his business income and reputation.  The Veteran stated being married to his current wife for 19 years.  He reported emotional distancing from his wife and sons, though he had frequent contact with his sons by telephone.  The Veteran avoided participation in social and recreational activities with his wife, although he did drive her to Indiana twice a month to play at the casinos.  He stated his marital and family role functioning was near the same level as was in the last VA examination.  He did not report having any close family or friends and did not attend any social activities.  

A mental status evaluation revealed an appropriate appearance, hygiene within normal limits and an attentive and cooperative manner with active participation and appropriate behavior.  Frequent startle reactions and low motivation were reported.  Spontaneous and appropriate speech was found.  Orientation was intact in all four spheres with flashbacks causing brief and transient disorientation.  Impaired abstract reasoning with compromised under stress logical problem solving.  Broadly average intelligence was noted.  Attention and concentration was noted with incorrectly spelled "WORLD" backwards.  Memory was intact in most areas except for obvious errors in working memory which went unnoticed and uncorrected.  Impaired judgment due to impulsivity and daily verbal outbursts toward spouse.  Insight was intact.  Mood was depressed and affect restricted, congruent with mood.  There was a goal directed and organized thought process.  No suicidal or homicidal ideation, no delusions, and no phobias were noted.  Intrusive thoughts associated with trauma memories were noted three times a week.  The Veteran reported hearing music before he went to sleep monthly, but they were found by the examiner to appear to be part of hyperarousal symptoms rather than psychotic process.  The Veteran also reported frequent intrusive images related to traumatic war zone experiences.  The only impairment with activities of daily living include moderate impairment with leisure activities and mild impairment with chores.  Sleep disturbance and depression were noted.  Symptoms of reexperiencing, avoidance/numbing and arousal were noted.  Symptoms were found to cause clinically significant distress or impairment.  

The examiner found the Veteran was not considered to be unemployable, although he found that PTSD symptoms would result in serious occupational impairment if he were attempting to seek or maintain employment per this evaluation.  The Veteran was found to be socially withdrawn and reclusive and was assessed with moderate social impairment.  Behavior, cognitive, and affective, were all found to be moderate in impairment.  Some somatic impairment was found.  The Veteran was diagnosed with chronic PTSD and depressive disorder secondary to PTSD.  A GAF of 50 was provided, indicating serious symptoms.  The examiner concluded that the Veteran had generally experienced increased symptom severity and decreased functional capacity, specifically social withdrawal, estrangement, detachment, verbal outbursts and decreased interest and motivation.  He also found the Veteran had serious PTSD symptoms.  The Veteran was not found to have total incapacity in occupational and social functioning due to PTSD and he was not found to be unemployable due to PTSD symptoms.  

Letters in October 2008 and March 2009 from a VA social worker indicated that she treated the Veteran at the Huntington Vet Center until she transferred to the Lexington VA medical center.  She noted the Veteran was diagnosed with chronic and severe PTSD and his symptoms included: nightmares, intrusive thoughts, avoidance; mistrust; no close friends, only acquaintances; anger outburst; sleep disturbance; difficulty concentrating; memory impairment; hypervigilance; and exaggerated startle.  She found that the Veteran's symptoms had progressively worsened, limited his functioning, and she found him to be permanently and totally disabled due to his PTSD.  

In a March 2009 Vet Center treatment report, the Veteran was noted to be irritable and angry, preoccupied with benefits and stated that he would not stop until he was awarded 100 percent permanent and total disability, angry at the Lexington Vet Center as he was provided a GAF score indicating mild severity, resistant to treatment, had a strong sense of entitlement and was focused solely on benefits.  In a subsequent March 2009 Vet Center treatment report, the Veteran reported that he argued he was entitled to 100 percent disability because "all the other guys in the group have 100 percent" and he should as well.  In a March 2009 case closing report, the Veteran was noted to have had over 120 contacts with the Vet Center; the reasons for termination included that he moved out of the area and refused to receive or participate in further services; the measure of his participation included benefits only orientation and resistance to treatment; there was no change in the goals and outcomes; and there was an uncertain prognosis for success later in life.  The Veteran attended weekly PTSD group therapy as well as continued and periodic individual therapy.  

In March 2009, the Veteran's treating Vet Center social worker assigned a GAF score of 50.  

In September 2009 VA outpatient treatment report, the Veteran reporting having problems with getting along with his wife and that he was in contact with his sons.  In an October 2009 phone contact, the Veteran reported having suicidal ideation, for which he was instructed to report to his local emergency room.  

Private medical records from October 2009 reflect that the Veteran was treated in a hospital emergency room for a psychiatric evaluation due to reports of suicidal ideation.  He was discharged on the same day with a diagnosis of moderate depression and was recommended to continue his current medication.  

In an October 2009 Travel Board hearing, the Veteran testified that he had several hospitalizations for PTSD including a recent admission in October 2009 to a private hospital.  He also reported that he had problems not sleeping, not getting along with people and not being able to hold employment.  He stated he had problems dealing with people which affected his employment.  The Veteran testified that he had not worked for the last eight or nine years.  He stated that he was trying to rebuild his relationship with one of his sons, and he was married to his wife for 20 years.  The Veteran reported that he did not have any friends or activities.  He testified that he did not know if he was depressed but he just did not do anything.  The Veteran reported having problems with anxiety and panic attacks and taking pills for anxiety.  He also stated having problems with anger, sleeping and nightmares.  The Veteran testified that he had been treated at the Vet Center since 2005 on a weekly basis and that he applied for an in-patient program at the VA four to five years ago.  Finally, he stated that he could not work.  

Lay statements submitted by the Veteran's wife in October 2008 and November 2010 all reflect her observations of the Veteran's PTSD symptoms, which included continued treatment for PTSD, depression, lack of motivation, the inability to work, trouble sleeping, impatience, staying at home all day and keeping a loaded gun in their home.  

In a February 2011 VA examination, the Veteran reported opting out of working with the mental health clinic at VA due to the perception that the provider was "a very arrogant woman."  His reported PTSD symptoms included a mildly depressed mood, occasional tearfulness, sleep disturbance, insomnia, poor motivation, and isolation, aside from contact with his family.  The Veteran denied difficulty getting along with others, he presented fairly intact cognitively, there was no current suicidal or homicidal ideation, although he reported having them in the past but without a plan of action, and no guilt.  It was noted that the Veteran had not mentioned any PTSD symptoms. The Veteran started to get hostile when asked standard questions about other ways in which military memories affected him.  He experienced isolation at home, denied avoiding anything that would bring up bad memories and experienced markedly diminished interest and motivation.  He was close only to his wife and son and expressed love for his wife.  He did not report any hypervigilance.  Clearly depressive complaints were found.  The Veteran reported being married for 21 years with good relationships with his wife, children and grandchildren.  He reported going out with wife very rarely but going out to eat after his weekly Vet Center trip.  He reported having no close friends but did have acquaintances and expressed a desire to develop relationships.  He denied any hobbies or leisure activities.  No history of suicide attempts, violence, or assaultiveness was reported.  

A psychological evaluation revealed that the Veteran was clean, neatly groomed and appropriately dressed.  Speech and thought processes were unremarkable.  The Veteran was cooperative, friendly, relaxed and attentive.  Affect was mildly constricted and mood was mildly depressed.  Attention and orientation were intact.  Thought content revealed some noted paranoid ideation with the Veteran's preoccupation with others wrongdoing, incompetence and mistreatment of him.  No delusions or hallucinations were found.  Judgment and insight were intact.  Intelligence was average.  Sleep impairment was noted.  No evidence of inappropriate, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence were found.  Impulse control was good and the Veteran was able to maintain a minimum personal hygiene.  Moderate impairment with activities of daily living was noted with household chores, shopping, exercise and sports, traveling and other recreational activities.  Functional impairment was noted to be associated with depressive symptoms.  Memory was normal.  No PTSD symptoms of reexperiencing of traumatic event were found.  Clinical scales were noted to look okay and functional impairment noted to appear somewhat overstated.  The Veteran was found to have full mental competency.  He reported retiring 10 or 12 years ago from being a self-employed contractor for 20 years.  The Veteran also reported continuing to take on small remodeling jobs after retiring.  He stated retirement was due to physical decline; that he was opting to do things other than work at that time; he could not get good workers; and it "just got to be a big hassle trying to build houses."  

The Veteran was diagnosed with depressive disorder and assigned a GAF score of 58.  The examiner concluded the Veteran had moderate symptoms and functional impairment, his GAF was consistent with recent ones from treatment provider, and he remained employable from a mental health perspective.  The Veteran's PTSD symptoms were found to cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactorily functioning with normal routine, behavior, self-care and conversation due to moderate symptoms and functional impairment.  

VA outpatient treatment records also reflect that the Veteran reported occasional suicidal ideation in March 2011.  

In July 2010, November 2010 and May 2011 letters, the Veteran's most recent treating social worker noted that he has had suicidal ideations for the past 10 years and that he specifically continued to actively experience near continual panic coupled with unprovoked irritability as well as impaired impulse control and she found that he appeared to be a risk to himself and others if put in a stressful environment, void of necessary support elements.  GAF scores of 41 and 45 were assigned in July 2010, October 2010 and December 2011 respectively, and the Vet Center counselor noted that these GAF scores represented serious impairment and overall behavioral health challenges, serious impairment in social, relationship and maintaining consistent employment and noted that the Veteran was hospitalized at the St. Clair Medical Center for suicidal ideation.  

As of a November 2011 VA outpatient treatment report, the Veteran reported that he was doing fair, he believed his psychiatric medications were helping him a little bit and reported having no suicidal or homicidal ideation.  

After a careful review of the record, the Board finds that, prior to October 31, 2004, the lay and medical evidence does not support the assignment of an initial disability rating in excess of 50 percent for PTSD and, resolving all doubt in his favor, for the period from October 31, 2004, the lay and medical evidence supports the assignment of an initial 70 percent disability rating, but no higher, for PTSD.  

The Board also finds that, prior to October 31, 2004, not including the Veteran's period of VA hospitalization and in-patient treatment beginning in August 2004, the lay and medical evidence does not support the assignment of an initial disability rating in excess of 50 percent for PTSD.  Prior to October 31, 2004 the Veteran's PTSD was not productive of symptoms which more nearly approximated the 70 percent criteria as there is no evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  In this regard, the Board points out that the Veteran's PTSD symptoms prior to October 31, 2004 reflect that his PTSD was also characterized as being in the mild to moderate range.  Also, a December 2003 VA medical record revealed that the Veteran was noted to have been doing well for years.  In fact, the first evidence of near continuous depression affecting the Veteran's ability to function independently, appropriately and effectively and difficulty adapting to stressful circumstances was demonstrated by his August 2004 VA hospitalization, for which he was provided a temporary total disability rating.  

For the period from October 31, 2004, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, due to symptoms such as:  anxiety; depression; nightmares; flashbacks; irritability; anger and anger outbursts; sleep disturbance; hypervigilance and exaggerated startle; avoidance; withdrawal; panic attacks; affect and mood ranging from appropriate and euthymic to depressed, restricted, constricted, anxious and labile; no delusions, hallucinations or psychotic symptoms; no suicidal or homicidal ideation with some fleeting suicidal and homicidal thoughts were reported without intent or plan; clear and coherent thought processes with no unusual thought content; good to fair insight and judgment; some noted poor concentration and short term memory; intact long term memory; alertness and orientation times three; speech within normal limits with normal rate and rhythm; and difficulty with establishing and maintaining effective work and social relationships with maintained relationships with wife, sons and stepson.  

The Board notes that, while the Veteran had been admitted at the VA for in-patient psychiatric treatment from August 2004 to October 2004 and from June 2007 through July 2007, he has been awarded temporary total disability ratings for these periods of psychiatric treatment.  The Board does however, consider these hospitalizations and inpatient treatment, as well as his October 2009 private hospital emergency room visit for suicidal ideation and passive thoughts of suicidal ideation reported to the July 2008 VA examiner, in assigning a 70 percent disability rating from October 31, 2004, the date after the Veteran was released from his first period of VA in-patient treatment hospitalization for his PTSD.  

In addition, the Veteran's GAF scores ranged from 41 to 75, thereby indicating serious symptoms at worst; however, inasmuch as the disability ratings are not assigned based solely upon GAF scores, the Board finds it reasonable to conclude that the PTSD symptomatology described in the record more nearly approximates the criteria for a 70 percent rating from October 31, 2004.

Although a 70 percent rating is found to be warranted from October 31, 2004, the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 70 percent from October 31, 2004.  Despite the occupational and social impairment demonstrated in the record, there is no showing of total occupational and social impairment due to symptoms such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, so as to warrant a 100 percent schedular rating.  

While the Board notes the October 2008 and March 2009 letters from a VA social worker that she found him to be permanently and totally disabled due to his PTSD, the evidence of record does not demonstrate that the symptoms noted by her, by themselves or in conjunction with other psychiatric symptoms, are productive of total social and occupational impairment as contemplated by the schedular criteria.  In this regard, the Board points out that the symptoms noted in the October 2008 and March 2009 VA social worker's letters included nightmares, intrusive thoughts, avoidance; mistrust; no close friends, only acquaintances; anger outburst; sleep disturbance; difficulty concentrating; memory impairment; hypervigilance; and exaggerated startle are consistent with the findings noted by the Veteran's most recent social worker, who also noted the presence of suicidal ideation, and the findings in February 2011 VA examination, which all more nearly approximate the criteria for a 70 percent disability rating.  

Furthermore, while the Veteran's GAF scores ranged from 41 to 75, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 100 percent rating at any point during the course of the appeal.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected PTSD.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations and to his treatment providers at the VA and Vet Centers.  The Veteran is competent to report his current symptomatology as it pertains to his PTSD and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  The Board has considered the Veteran's reports with respect to experiencing symptoms in evaluating his disability rating in this decision.  

For the period prior to October 31, 2004, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 50 percent.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 50 percent disabling during this period, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim prior to October 31, 2004, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  This benefit sought on appeal is accordingly denied.

For all of the foregoing reasons, while an initial disability rating of 70 percent from October 31, 2004 is justified, the assignment of the next-higher 100 percent rating is not warranted here.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's PTSD should be rated at 50 percent, but no more, prior to October 31, 2004 and at 70 percent, but no more, from October 31, 2004.  See Fenderson, 12 Vet. App. at 125-26.  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating higher than 50 percent prior to October 31, 2004 or higher than 70 percent from October 31, 2004, on an extraschedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See statement of the case, dated October 2007 citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Entitlement to a TDIU

Pertinent Laws and Regulations 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis 

The Veteran contends that he is unemployable due to his service-connected PTSD.  He has provided statements throughout the record regarding his employment.  The Veteran is currently service connected for PTSD, rated as 50 percent disabling prior to October 31, 2004 and at 70 percent from October 31, 2004, and erectile dysfunction, rated as noncompensable.  Thus, he does meet the schedular criteria as set forth above from October 31, 2004.  The Board observes that, for the period prior to October 31, 2004 the Veteran did not meet the aforementioned percentage requirements, however, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In an October 2003 VA outpatient treatment report, the Veteran reported that his concerns included finding that he was unable to complete projects he started and was noted to be a successful self-employed business man, at which time his PTSD was also characterized as mild to moderate.  

During the Veteran's August 2004 to October 2004 VA hospitalization, the Veteran was noted to have recently fired all of the crew as a construction chief at his own construction firm.  

A December 2003 VA medical record revealed that the Veteran was noted to have been doing well for years and was self-employed as a contractor with fewer jobs lately because he had not sought any.  

A September 2005 VA outpatient treatment report reflects that the Veteran reported working as a contractor for 28 years but quit because it was too much for him to be supervising seven or eight people.  

In a January 2006 VA outpatient treatment report, the Veteran stated that he had a lot of good jobs but had quit after a few months from each, stating that he "just wanted something different" and settled into a self-employed home builder business for 28 years.  At that time, he was overall found to be generally stabilized with no need for specialized PTSD treatment and was assigned a GAF score of 65.  

In a June 2006 VA examination, the Veteran had reported that he was only able to work sporadically even with treatment of his depressive symptoms and the examiner noted there was little likelihood this would change in the future.  

In an August 2006 VA examination addendum, the Veteran's diagnosis was amended to include PTSD and he was assigned a GAF score of 61.  At that time, it was again noted that the Veteran had reported at this time that he was only able to work sporadically even with treatment of his depressive symptoms and the examiner noted there was little likelihood this would change in the future.  

In a June 2007 Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran reported having worked from 1974 to 2002, with his date of last employment in 2002 and that the reason for his termination of employment was PTSD.  

In a September 2007 SSA decision, the Veteran was found to have not engaged in substantial gainful activity since September 30, 2000 and that his severe impairments included PTSD and degenerative hip disease.  

At a July 2008 VA examination, the Veteran reported being medically retired since August 2007 due to his hip replacement.  He also alleged the reason for his retirement was due in part to the interference from PTSD symptoms.  The Veteran reportedly was self-employed since 1977 and reported he would get up and prepare to go to work, but instead just sit around the house.  He also reported verbally mistreating his workers and that he would have frequent verbal outbursts toward customers and employees that interfered with his business income and reputation.  The examiner found the Veteran was not considered to be unemployable.  However, the examiner found that PTSD symptoms would result in serious occupational impairment if he were attempting to seek or maintain employment per this evaluation.  The Veteran was not found to have total incapacity in occupational and social functioning due to PTSD and he was not found to be unemployable due to PTSD symptoms.  

Letters in October 2008 and March 2009 from a VA social worker indicated that she treated the Veteran at the Huntington Vet Center until she transferred to the Lexington VA medical center and she found him to be permanently and totally disabled due to his PTSD. 

As noted above, in an October 2009 Travel Board hearing, the Veteran testified regarding not getting along with people and not being able to hold employment.  He stated he had problems dealing with people which affected his employment.  The Veteran testified that he had not worked for the last eight or nine years.  Finally, he stated that he could not work.  

Lay statements submitted by the Veteran's wife in October 2008 and November 2010 all reflect her observations of the Veteran's PTSD symptoms, which included the inability to work.  

In a November 2010 Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran reported having worked from 1977 to 2000, with his date of last employment was unknown, and that the reason for his termination of employment was that he was self-employed and could no longer work due to disability symptoms.  

In a February 2011 VA examination, the Veteran reported retiring 10 or 12 years ago from being a self-employed contractor for 20 years.  The Veteran also reported continuing to take on small remodeling jobs after retiring.  He stated retirement was due to physical decline; that he was opting to do things other than work at that time, he could not get good workers; and it "just got to be a big hassle trying to build houses."  The examiner concluded the Veteran had moderate symptoms and functional impairment, his GAF was consistent with recent ones from treatment provider, and he remained employable from a mental health perspective.  The Veteran's PTSD symptoms were found to cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactorily functioning with normal routine, behavior, self-care and conversation due to moderate symptoms and functional impairment.  

Based on a review of the evidence, and resolving the doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for TDIU for the period from October 31, 2004.  Initially, the Board observes that the evidence of record demonstrates that the Veteran stopped working due to PTSD after the discharge from his VA psychiatric hospitalization from August 2004 to October 2004, or on October 31, 2004.  It was noted at that time that the Veteran had recently fired the entire crew from his construction firm.  While he reported in June 2007 and November 2010 Requests for Employment Information that he worked from 1974 to 2002 and from 1977 to 2000, he also reported to VA treatment providers in October 2003 and December 2003 that he was still working; he was a successful self-employed business man; he had been doing well for years; and was self-employed as a contractor with fewer jobs.  Thereafter, the evidence of record does not demonstrate any reports of unemployment or marginal employment until after his VA psychiatric hospitalization from August 2004 to October 2004.  In fact, the September 2005 VA outpatient treatment report is the earliest evidence of record in which the Veteran reported that he quit working from his self-employed business because it was too much for him to supervise seven to eight people.  

The Veteran continually reported to VA examiners and Vet Center counselors that he was self-employed for 28 years as a contractor but retired due to his PTSD symptoms, mainly his anger, irritability and inability to work with others.  More recently, he reported to the February 2011 VA examiner that he had been self-employed for only 20 years and had been retired for the past 10 to 12 years.  

The Board also finds that, while the July 2008 VA examiner found the Veteran was not considered to be unemployable, he also found that PTSD symptoms would result in serious occupational impairment if he were attempting to seek or maintain employment per this evaluation, thereby indicating at least marginal employment would be present if not unemployability due to PTSD.  

The Board also observes that, in considering the awards of increased disability ratings in this decision, the Veteran meets the percentage standards of 4.16(a) as of October 31, 2004.  The Board also finds that the evidence of record, considering the Veteran's statements along with his reports to his psychiatric treatment providers and the actual findings shown on repeat clinical examination, demonstrates that he was unemployable after his first psychiatric hospitalization, from October 31, 2004.  

Thus, resolving doubt in favor of the Veteran, the Board finds that evidence of record collectively shows that, for the period from October 31, 2004, the Veteran was unemployable due to his service-connected PTSD.  38 C.F.R. § 4.16.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, for the period from October 31, 2004, the criteria for a TDIU due to service-connected disabilities are met.  


ORDER

An initial rating in excess of 50 percent for PTSD prior to October 31, 2004 is denied.  

An initial rating of 70 percent for PTSD from October 31, 2004, is granted, subject to the regulations applicable to the payment of monetary benefits.  

A TDIU is granted from October 31, 2004, subject to the regulations applicable to the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


